Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-11 of our report dated March 27, 2009, except for the section titled "Restatement for Classification and Measurement of Non-controlling Interests" included in Note 2, as to which the date is November 23, 2009, relating to the consolidated financial statements of Pacific Office Properties Trust, Inc. at December 31, 2008 (as restated) and for the period from March 20, 2008 to December 31, 2008 (as restated) and consolidated statements of operations, of stockholders' equity (members' deficit) and of cash flows of Waterfront Partners OP, LLC for the period from January 1, 2008 through March 19, 2008, which appears in Pacific Office Properties Trust, Inc.'s Current Report on Form 8-K/A dated November 23, 2009. We also consent to the incorporation by reference in this Registration Statement of our report dated March 27, 2009 with respect to the consolidated financial statement schedule of Pacific Office Properties Trust, Inc. at December 31, 2008, which appears in Pacific Office Properties
